DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Oath/Declaration
2.   The oath/declaration filed on 12/24/202 is acceptable.
                                                                Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                                         Specification
4.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
       A title such as – ORGANIC LIGHT EMITTING DISPLAY DEVICE HAVING EMISSION AREA ANF NON_EMISSION AREA FOR EACH OF THE PLURALITY OF SUB-PIXELS – or is suggested by the applicant.
      The specification needs to be updated.
                                       Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.    Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over TADA et al., hereafter “TADA” (U.S. Publication No. 2018/0197924 A1) in view of CHUNG et al., hereafter “CHUNG” (U.S. Publication No. 2018/0233547A1) and further in view of LIM et al., hereafter “LIM” (U.S. Publication No. 2017/0092705 A1).
      Regarding claim 1, TADA discloses an organic light emitting display device, comprising:
             a plurality of sub-pixels including a first sub-pixel (130), a second sub-pixel (132), and a third sub-pixel (134); 
            an anode (162, para [0060]) disposed in each of the plurality of sub-pixels (130/132/134); 
            a bank layer (168, para [0062]) covering an edge of the anode (and defining emission areas; 
            an organic emission layer (164, para [0062]-[0063]) on the anode (152); and 
            a cathode (166, para [0062]) on the organic emission layer (164) (e.g. Fig. 8).
      TADA discloses the features of the claimed invention as discussed above, but does not disclose wherein each of the first sub-pixel, the second sub-pixel, and the third sub-pixel includes a respective one of the emission areas and a respective non-emission area, and a minor axis length of the emission area in the first sub- pixel, a minor axis length of the emission area in the second sub-pixel, and a minor axis length of the emission area in the third sub-pixel are identical to each other, and a major axis length of the emission area in the first sub- pixel, a major axis length of the emission area in the second sub-pixel, and a major axis length of the emission area in the third sub-pixel are different from each other.
     CHUNG, however, discloses wherein each of the first sub-pixel (70a), the second sub-pixel (70b), and the third sub-pixel (70c) includes a respective one of the emission areas (80a/80b/80c) and a respective non-emission area (90a/90b/90c) (e.g. Fig. 4 and para [0061]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of TADA to provide wherein each of the first sub-pixel, the second sub-pixel, and the third sub-pixel includes a respective one of the emission areas and a respective non-emission area as taught by CHUNG for a purpose of controlling and adjusting the emission area and the non-emission area for each of the sub-pixels.
      TADA and CHUNG discloses the features of the claimed invention as discussed above, but does not disclose a minor axis length of the emission area in the second sub-pixel, and a minor axis length of the emission area in the third sub-pixel are identical to each other, and a major axis length of the emission area in the first sub- pixel, a major axis length of the emission area in the second sub-pixel, and a major axis length of the emission area in the third sub-pixel are different from each other.
     LIM, however, discloses an area of the emission area (EA11/EA12/EA13) of each subpixel (SP11/SP12/SP13) may be adjusted by adjusting the horizontal and vertical lengths for the emission area of each subpixel (SP11/SP12/SP13) (Fig. 2 and para [0101]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of TADA and CHUNG to provide a minor axis length of the emission area in the second sub-pixel, and a minor axis length of the emission area in the third sub-pixel are identical to each other, and a major axis length of the emission area in the first sub- pixel, a major axis length of the emission area in the second sub-pixel, and a major axis length of the emission area in the third sub-pixel are different from each other as taught by LIM for a purpose of improving an aperture ratio of the plurality of the sub-pixels.
     Regarding claim 2, TADA, CHUNG and LIM (citations to TADA unless otherwise noted) discloses the features of the claimed invention as discussed above including wherein the first sub-pixel (70a), the second sub-pixel (70b), and the third sub-pixel (70c) are arranged sequentially in a minor axis direction (X-direction in Fig. 4 in CHUNG), but does not disclose the emission area of the second sub-pixel has a shorter major axis length than the emission area of the first sub-pixel and the emission area of the third sub-pixel.
     LIM, however, discloses an area of the emission area (EA11/EA12/EA13) of each subpixel (SP11/SP12/SP13) may be adjusted by adjusting the horizontal and vertical lengths for the emission area of each subpixel (SP11/SP12/SP13) (Fig. 2 and para [0101]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of TADA and CHUNG to provide the emission area of the second sub-pixel has a shorter major axis length than the emission area of the first sub-pixel and the emission area of the third sub-pixel as taught by LIM for a purpose of increasing the emission area of the first and third sub-pixels of the plurality of the sub-pixels.
     Regarding claim 3, TADA, CHUNG and LIM (citations to TADA unless otherwise noted) discloses the features of the claimed invention as discussed above, but does not disclose wherein the non-emission area of the second sub- pixel has a larger size than the non-emission area of the first sub-pixel and the non-emission area of the third sub-pixel.
     LIM, however, discloses an area of the emission area (EA11/EA12/EA13) of each subpixel (SP11/SP12/SP13) may be adjusted by adjusting the horizontal and vertical lengths for the emission area of each subpixel (SP11/SP12/SP13) (Fig. 2 and para [0101]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of TADA and CHUNG to provide wherein the non-emission area of the second sub- pixel has a larger size than the non-emission area of the first sub-pixel and the non-emission area of the third sub-pixel as taught by LIM for a purpose of increasing the emission area of the first and third sub-pixels of the plurality of the sub-pixels.
6.    Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over TADA, CHUNG and LIM in view of XIAO et al., hereafter “XIAO” (U.S. Publication No. 2019/0252469 A1).
     Regarding claim 4, TADA, CHUNG and LIM (citations to TADA unless otherwise noted) discloses the features of the claimed invention as discussed above, but does not disclose wherein the second sub-pixel is a red sub-pixel, the first sub-pixel is one of a green sub-pixel and a blue sub-pixel, and the third sub-pixel is the other one of the green sub-pixel and the blue sub-pixel.
     XIAO, however, discloses wherein the second sub-pixel is a red sub-pixel, the first sub-pixel (01) is one of a green sub-pixel and a blue sub-pixel, and the third sub-pixel is the other one of the green sub-pixel and the blue sub-pixel (Figs. 1-6 and para [0020]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of TADA, CHUNG and LIM to provide wherein the second sub-pixel is a red sub-pixel, the first sub-pixel is one of a green sub-pixel and a blue sub-pixel, and the third sub-pixel is the other one of the green sub-11pixel and the blue sub-pixel as taught by LIM for a purpose of improving the resolution of the display area of the organic light emitting display device.
7.    Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over TADA, CHUNG and LIM in view of PAEK et al., hereafter “PAEK” (U.S. Publication No. 2018/0182989 A1) and further in view of NENDAI et al., hereafter “NENDAI” (U.S. Publication No. 2017/0162638 A1).
     Regarding claim10, TADA, CHUNG and LIM (citations to TADA unless otherwise noted) discloses the features of the claimed invention as discussed above, but does not disclose wherein the bank layer includes a hydrophilic bank layer covering edges of the anodes and made of a hydrophilic material and a hydrophobic bank layer extending in a major axis direction and made of a hydrophobic material.
     PAEK, however, discloses wherein the bank layer (410) includes a hydrophilic bank layer (para [0062]) covering edges of the anodes (320, para [0080]) and made of a hydrophilic material (para [0062]) and a hydrophobic bank layer (420) made of a hydrophobic material (para [0064]) Fig. 5B).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of TADA, CHUNG and LIM to provide wherein the bank layer includes a hydrophilic bank layer covering edges of the anodes and made of a hydrophilic material and a hydrophobic bank layer made of a hydrophobic material as taught by PAEK for a purpose of blocking water and oxygen permeation entering in the organic light emitting display device.
     TADA, CHUNG, LIM and PAEK discloses the features of the claimed invention as discussed above, but does not disclose the hydrophobic bank layer extending in a major axis direction.
     NENDAI, however, discloses hydrophobic bank layer (15) extending in a major axis direction (Y-direction) (Fig. 2 and para [0070]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of TADA, CHUNG, LIM and PAEK to provide the hydrophobic bank layer extending in a major axis direction as taught by NENDAI for a purpose of improving the design and providing a  sufficient aperture ratio of the organic light emitting display device.
                                              Allowable Subject Matter
8.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 5-9, and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein each of the first sub-pixel, the second sub- pixel, and the third sub-pixel further includes a driving thin film transistor electrically connected to the anode, and the anode of the first sub-pixel is connected to the driving thin film transistor of the first sub-pixel in the non- emission area of the second sub-pixel, and the anode of the third sub-pixel is connected to the driving thin film transistor of the third sub-pixel in the non-emission area of the second sub-pixel as cited in claim 5 and wherein the cathode of the first sub-pixel, the second sub-pixel, and the third sub-pixel is provided as a single continuous layer, and the organic light emitting display device further includes a low-potential voltage line for applying a low-potential voltage to the cathode, and the cathode is electrically connected to the low-potential voltage line in the non-emission area of the second sub-pixel as cited in claim 8 and wherein the hydrophobic bank layer includes a protrusion which overlaps a part of the hydrophilic bank layer located in the non-emission area of the second sub-pixel as cited in claim 11 and further comprising: a first pixel and a second pixel each including the first sub-pixel, the second sub-pixel, and the third sub-pixel which are arranged sequentially in a minor axis direction, wherein the first pixel and the second pixel are adjacent to each other in a major axis direction and symmetrical to each other in shape, the organic light emitting display device further includes a low-potential voltage line arranged between the first pixel and the second pixel, and the low-potential voltage line is connected to the cathode, which is provided as a single continuous layer in the first pixel and the second pixel, in the non-emission area between the emission area of the second sub-pixel of the first pixel and the emission area of the second sub-pixel of the second pixel as cited in claim 14.
        Claims 6-7, 9, 12-13 and 15 are directly or indirectly depend on claims 5, 8, 11 and 14, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                     Cited Prior Arts
9.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Miller (U.S. Publication No. 2006/0170712 A1) and LEE et al. (U.S. Publication No. 2017/0193898 A1).
                                                      Conclusion
10.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892